Title: From Benjamin Franklin to Mary Stevenson, 16 May 1767
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly
Cravenstreet, May 16. [1767]
I am unluckily so much engag’d that I cannot have the Pleasure of being at Bromley on Sunday or Monday. present my best Respects to the good Doctor and Mrs. Hawkesworth, and to the Miss Blounts, and to Mrs. Rogers. I should rejoice in the Opportunity of making your Journey to Town more agreable than in the Stage, if I could possibly embrace it. Sally is ill again of a Fever, and your good Mother much fatigu’d. She sends her Love to you, and says that if you come in the Stage, you will find Nanny at the Inn ready to wait on you hither. I am as ever, my dear good Girl, Your affectionate Friend
B Franklin
 
My dear Polly
Cravenstreet, May 16. 67 Evening
I have just received yours of yesterday. I wish I could come to you on Sunday, to spend the Afternoon and Evening with that agreeable Family, and return with you on Monday. But I am too busy to spare two Days without great Inconvenience. On Monday between 2 and 3 you may expect me. But then you will hold yourself ready to set out homewards at 6, that we may be in Town before Night, and have time, after you have seen your Mother, to go to Kensington; for you cannot conveniently lodge here, Sally being again ill with a Fever. Tell the good Doctor and Mrs. Hawkesworth, and Miss Blount, that I love them as I ought, and as every body ought; and you may whisper Dolly that I love her a little more; I hardly know why, but one sometimes has odd Fancies. Present my respectful Compliments to your Hostess; and believe me ever Your affectionate Friend
B Franklin
 Endorsed: May 16–67
